Name: Commission Regulation (EEC) No 2781/85 of 2 October 1985 correcting Regulation (EEC) No 2714/85 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 10. 85 Official Journal of the European Communities No L 261 /25 COMMISSION REGULATION (EEC) No 2781/85 of 2 October 1985 correcting Regulation (EEC) No 2714/85 fixing the amounts by which import duties on beef and veal originating in the African , Caribbean and Pacific States are to be reduced Whereas a mistake has, upon scrutiny, been found in the figures in the Annex to the Regulation ; whereas the Regulation should therefore be corrected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ('), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2714/85 of 25 September 1985 (2) fixes the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced : HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2714/85, the column 'Ã Ã »Ã »Ã ¬Ã ´Ã ±' is hereby replaced by that in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 3 October 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1985 . For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 61 , 1 . 3 . 1985, p. 4 . (2) OJ No L 257, 28 . 9 . 1985, p. 5 . No L 261 /26 Official Journal of the European Communities 3 . 10 . 85 ANNEX 'ANNEX CCT heading No EÃ »Ã »Ã ¬Ã ´Ã ± Ã Ã Ã / 100 XYP 01.02 A II 11 621,32 02.01 A II a) 1 22 080,59 02.01 A II a) 2 17 664,37 02.01 A II a) 3 26 496,71 02.01 All a) 4 aa) 34 292,91 02.01 A II a) 4 bb) 38 467,15 02.01 A II b) 1 20 195,14 02.01 All b) 2 16 156,11 02.01 A lib) 3 25 243,95 02.01 A II b) 4 aa) 31 335,22 02.01 A II b) 4 bb) 11 25 243,95 02.01 All b) 4 bb) 22 (') 25 243,95 02.01 All b) 4 bb) 33 35 435,54 02.06 C I a) 1 34 292,91 02.06 C I a) 2 38 846,05 16.02 B III b) 1 aa) 38 846,05 (') Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities.'